 AMERICAN BREAD COMPANYAmerican Bread CompanyandTeamsters,Chauf-feurs,Helpers and Taxicab Drivers,Local Union327, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ersofAmerica and American Bakery andConfectioneryWorkers'International.Union,AFL-CIO. Case 26-CA-2386March 7, 1968DECISION AND ORDERBY MEMBERSFANNING,BROWN, JENKINS, ANDZAGORIAOn November 21, 1966, Trial Examiner ThomasF.Maher issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and `desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondent andthe Intervenor filed exceptions to the Trial Ex-aminer's Decision and supporting briefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTri alExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby'We agree withthe TrialExaminer that the Respondent violated Section8(a)(1) and (2) of-the Act by recognizing and bargaining with the Inter-venor during the pendency of a real question concerning representationMidwestPiping & SupplyCo., Inc,63 NLRB1060 Therecord clearlyshows that the Respondent had full knowledge of Local 327's active andcontinuing organizational campaign when it recognized the Intervenor;that Local 327s claim was not n bare claim,but was supported by signedauthorization cards, that the Respondent engaged in disparate treatment ofthe two unions involved herein,and, that Local 327 was continuing to pur-sue before the Board its claim that the expedited election was invalidbecause of the Regional Director's unit determination,a matter which waslitigated in the proceedings involvingCases 26-CC-94 and 26-CP-19 Onthis basis,we find that a substantial question concerning representation ex-isted notwithstandingLocal 327'sstrength of I authorization card out of aunit of 92 whenLocal 327demanded recognition and a totalof 8 cardswhen the Respondent recognized the IntervenorI In view of our unit determination this day in Cases'26-CC-94 and26-CP-19, 170 N LR B 91, we do not find it necessary to adopt either ofthe alternate bargaining units found appropriate by the Trial Examiner85orders that the Respondent, American Bread Com-pany, Nashville, Tennessee, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.3'Delete from paragraph2(a) ofthe Trial Examiner'sRecommendedOrderthat part thereof whichreads "to befurnished"and substitutetherefor "on forms provided."Also deletefromparagraph I(a) and therelevant part of the Notice, the phrase"or any otherlabor organization."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: Upon acharge and an amendment thereto filed on April 18andMay 31, 1966, respectively, by Teamsters,Chauffeurs, Helpers and Taxi Cab Drivers, LocalUnion 327, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Team-sters, the Regional Director for Region 26 of theNational Labor Relations Board, herein called theBoard, issued a complaint on behalf of the GeneralCounsel of the Board on June 2, 1966,againstAmerican Bread Company, Respondent herein, al-leging violations of Section 8(a)(1) and (2) of theNational Labor Relations Act, as amended (29U.S.C. Sec. 151,et seq.),herein called the Act. Initsduly filed answer Respondent, while admittingcertain allegations of the complaint, denied thecommission of any unfair labor practice.Pursuant to notice a hearing was held before meinNashville,Tennessee, where the parties wererepresented by counsel and afforded full opportuni-ty to be heard to present oral argument, and to filebriefs. Briefs were filed by all parties on August 10,1966.Upon consideration of the entire record, includ-ing the briefs, and upon my observation of wit-nesses appearing before me, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTAmerican Bread Company, Respondent herein, isa Tennessee corporation with its principal officeand place of business in Nashville, Tennessee,where it is engaged in the baking, sale, and distribu-tion of bread and other bakery products. Duringthe 12-month period immediately preceding the is-suance of the complaint herein American BreadCompany, in the operation of its business, receivedgoods and materials from points directly outside theState of Tennessee valued in excess of $50,000, andduring the same period of time shipped goodsvalued in excess of $50,000 from its Nashville, Ten-nessee,plant, directly to points located outside theState of Tennessee. Upon the foregoing I concludeand find that Respondentis anemployer engaged incommerce andin operationsaffecting commerce170 NLRB No. 20 86DECISIONS OF NATIONALwithin the meaning of Section2(6) and (7) of theAct.If.THE LABOR ORGANIZATIONS INVOLVEDTeamsters, Chauffeurs, Helpers and Taxi CabDrivers, Local Union 327, affiliated with Interna-tionalBrootherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and Amer-ican Bakery and Confectionery Workers' Interna-tional Union, AFL-CIO, herein called the BakeryWorkers, are now and have been at all timesmaterialherein labor organizations within themeaning of Section 2(5) of the Act.III.THE ISSUEThe effect of the Teamsters demand for recogni-tion upon the subsequent recognition of the BakeryWorkers and the execution of a collective agree-ment with it.IV.THE UNFAIR LABOR PRACTICEA. BackgroundThe parties in this proceeding are not strangersto the Board's processes. In April 1965 the Team-sters demanded recognition as majority representa-tive of a unit of Respondent's production, main-tenance, and sales driver employees. Upon Respon-dent's refusal to grant recognition to the Teamstersitsemployees, on April 19, went on strike inprotest.Whereupon, on April 23, 1965, Respon-dent filed with the Board its petition in Case26-RM-182 for an expedited election among theemployees affected, namely "all route salesmen,transport drivers, production and maintenance em-ployees employed by American Bread Company"at its Nashville plant, with the customary exclusionof clerical, supervisory, and guard personnel.' Theelection was conducted thereafter on May 28. Ofthe 284 eligible voters 244 actually voted, of whom131, a majority, voted against the participatingunion, the Teamsters. These results were eventuallycertified by the Regional Director on July 30, 1965,after the resolution of a number of challenges andobjections.Notwithstanding its rejection by theemployees in the unit in which it sought torepresent them the Teamsters continued its strikefor recognition against Respondent until August 5,1965. Respondent meanwhile filed charges in Cases26-CC-94 and 26-CP-19 against the Teamsters al-leging violation of Sections 8(b)(4)(A) and (B)and 8(b)(7)(B) of the Act. A complaint was' I am administrativelyadvisedthat this unitfound appropriate by theRegionalDirector in Case 26-RM-182 is presently the subject of review bythe Board pursuant to an order of remand in Cases 26-CC-94 and26-CP-19 involving the Teamsters and Respondent herein The complaintin the instant case,however, alleges as an appropriate unit all of Respon-dent'sNashville production and maintenance employees, driver-salesmen,LABOR RELATIONS BOARDthereafter issued. On December 7, 1965, a hearingin the matter was held before Trial ExaminerArthur E. Reyman, and on February 26, 1966, heissued his Decision in which he found that theTeamsters picketing constituted a violation of theAct, as alleged, and recommended that a cease-and-desist order be issued directed to the Team-stersmisconduct (but see fn.1, supra).Meanwhilethere appears to have been a series of charges filedwith the Regional Director by both the Companyand the Teamsters, each directed at the allegedmisconduct of the other. These were Cases26-CA-2092 and 26-CP-18. These appear to havebeen administratively disposed of and all thatremains are the charges, complaints, and findingsdirected against the Teamsters in the outstandingCases 26-CC-94 and 26-CP-19, and the issuesraised by the charge of the Teamsters against theCompany herein.B. The Teamsters Latest DemandAfter all of the foregoing had transpired theTeamsters renewed its efforts to represent Respon-dent's employees. Whereas it sought in April 1965to represent "route salesmen and production, main-tenance, shipping and receiving [all inside em-ployees]," with the customary exclusions, its de-mands ; a year later, in March 1966, were moremodest. Thus under date of March 23, 1966, DonVestal, local president of the Teamsters, demandedrecognition of his organization as representative ofRespondent's sales drivers. He further indicatedthat the Teamsters were then organizing anothersegment of Respondent's employees and when amajority of them had designated it as their bargain-ing representative he would notify Respondent ac-cordingly.C. Respondent's Refusal To RecognizeBy letter of March 28, 1966, Respondent, by itsattorney, replied to the Teamsters demand forrecognition by rejecting it, stating:The American Bread Company does not be-lieve that you, in fact, represent a majority ofitsdriver-salesmen and, therefore, declines torecognize Teamsters Local Union No. 327 asbargaining agent for these employees.If and when Teamsters Local Union No. 327 iscertifiedby the National Labor RelationsBoard as bargaining agent for the driver-salesmen of the American Bread Company, theappropriate officials of the American Breadgarage and maintenance employees, andall otheremployees, with thecustomary exclusions, and Respondent's answer admits this appropriate-nessIn the context of the issues presented herein I am not disposed toawait the outcome of a final determination of what the mostappropriatebargainingunitshould be AMERICAN BREAD COMPANY87Companytogether with myself will meet withyou for the purpose of collective bargaining.Parenthetically,of the total of 92 driver-salesmenstipulated to be included in the group for whomVestal demanded recognition,among the 289 totalemployees on Respondent'sMarch 23 payroll (theone nearest the date of Vestal's demand),only one,employee Wiltshire,was shown to have signed aTeamsters authorization card prior to the demandfor recognition.Seven more drivers signed cardsbetween March 31 and April 11, 1966.the Teamsters never represented more than 8 of the92 drivers for whom it sought recognition duringthe period within which it was making its demand,such a demand was specious and fraudulent. Ac-cordingly,Respondent urges,the nature of theTeamsters claim was not such as would create areal question concerning representation,a basicrequirement in the assessment of Respondent's sub-sequent allegedly unneutral conduct.F.ConclusionsD. The Bakery Workers AppearDuringMarch and early April 1966, as cor-respondencebetweenRespondentand the Team-sters was in progress, the Bakery Workers procuredsigned authorization cards from170 ofRespon-dent's employees. On April 5, 1966,the BakeryWorkers,through itsattorney,Kenneth Harwell,notifiedRespondentthat itrepresenteda majorityof all the productionand maintenanceemployees,truckdrivers, relay drivers,route salesmen, relaysalesmen,garage employees,relay station em-ployees,sanitationemployees,receivingstock em-ployees, thrift storesales employees,and shippingemployees. It advisedRespondent that it wasauthorizedto bargain with iton behalf ofthese em-ployeesand that it accordingly requested recogni-tion inbehalf of them.In support of its claim tomajoritystatus theBakery Workers volunteered tosubmit its authorization cards to an impartial thirdparty for a card check.ReverendJohnSessons ofNashville was-agreed upon and after comparing thesigned employee authorization cards with payrollsignaturesprovided by Respondenthe certified thata majority of Respondent's employees had signedBakeryWorkers authorization cards. A tally ofthese cards in evidence discloses that 170 cardswere received of a total of 295 employees previ-ously stipulated to be included in the group, as ofApril 2, 1966, the payroll date nearest the date ofRespondent's recognition, of the Bakery Workers.On or about April 15, 1966, Respondent postedon itsbulletin board a notice to the effect that itwas negotiating a contract with the Bakery Work-ers."-As a result of these negotiations a collective-bargainingagreementwas executed by thepartieson May 8, 1966.3E.TheContentionsof thePartiesIt is General Counsel's contention that by violat-ing the neutrality conditions required of an em-ployer when faced with competing claims for recog-nition Respondent thereby violated Section 8(a)(2)of the Act. Respondent, on the other hand, insiststhat because it has been shown in the record that'The credited testimony of employee Wiltshire' The credited testimony of Respondent's president,Bernard Evers, Jr'Midwest Piping&Supply Co.,Inc,63 NLRB 1060,William Penn Broad-casting Company,93 NLRB 1 1041.Theappropriate unitIt has been agreedupon bythe parties and I ac-cordingly concludeand find thefollowing,in the al-ternative,to beunits appropriate for the purposesof collectivebargaining.All salesmen-drivers atRespondent's Nashville,Tennessee,plant,excluding all other em-ployees, office clerical employees,guards andsupervisorsas defined in the Act constitute anappropriateunit of Respondent's employeesfor the purpose of collectivebargaining withinthe meaningof Section 9(b) of the Act.All productionand maintenance employees,driver-salesmen,garage and maintenance em-ployees andallother employees at Respon-dent'sNashville,Tennessee,plant,excludingofficeclericalemployees,professionalandtechnicalemployees,watchmen,guards andsupervisors as defined in theAct, constitute anappropriateunit of Respondent'semployeesfor the purpose of collectivebargaining withinthe meaningof Section 9(b)of the Act.2.The effect of Respondent's recognition of theBakeryWorkersNothing is so firmly established in the law oflabor relations as the obligationof an employer tomaintain a position of strickneutrality when facedwith the conflicting claims of two or more rivalunions which give rise to a real question concerningrepresentation in a unit appropriatefor collectivebargaining.` Implicit in this concept of neutrality isthe existence of a real representation question. Andin this respectit is understood, of course, that thefilingof arepresentation petitionby a rival or-ganization,a condition not presenthere, is not thesine qua non.5What is significant is the character ofthe rival claim. Thus Respondent invites my atten-tion to the Board's most recent pronouncement onthe subject wherein it holds that "an employer doesnot violate the Act by extending recognition to oneof the competing unions where the rival 'union'sclaimis clearly unsupportable or specious, or other-wise not a colorable claim."'NovakLogging company,119NLRB1573, 1574,and cases cited in fn46The Boy's Markets,Inc , et al ,156 NLRB105, 107. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant situation certain things are clear:The rivalsexist,the claimwas made, and byRespondent's recognitionof theBakeryWorkersand execution of a contract,after the making of theclaim, the neutrality was breached.What remainsto be determinedthen is whether,by establishedstandards,the claim of the Teamsters failed tocreate a real question concerning representation. Ifind no suchdeficiency.The Teamstersdemand onMarch 23, 1966,should not have come as a complete suprise, andindeed there is testimony in the record that Pres-ident Evers had heard that the Teamsters were"making some effort to organize the employees."Moreover,it isworthy ofnote that in the litigiousatmosphereinwhich Respondent and the Team-sters were operating over the past year the Team-sters demand for recognition could well have beenviewed as one more phase of a continuing engage-ment.Nor could itpossibly have been viewed as abaseless claim,for when last the Teamsters had anopportunityto display its strength among Respon-dent's employees,in the election the year before, itreceived 125 votes in an overall unit.It certainlycannot be said,therefore,that the demand, asRespondent received it, was either specious or un-supportable.For, while the claim inThe Boy's Mar-kets, supra,was held by the Board to be"clearlyun-supportable" (emphasis supplied), here,in con-trast,it is notclearat all that the Teamsters claimlackedsupport.Nor isit ofconsequence,as Respondent and theBakeryWorkers claim,that the Teamsters mayhave previously comported itself in a manner notentirely in keeping with the requirements of theAct, referringto the recent findings in Cases26-CC-94 and 26-CP-19. I know of no authorityfor the proposition that the only labor organizationseligible for the representation of employees arethose of established legal and moral virtue.7Nor isitof consequence that General Counselhas failed to establish the substantiality of theTeamsters representation.Findings based uponevidence adduced at the hearing disclose that butoneof the92 in the unit had authorizedthe Team-sters to representhim at thetime the claim wasmade;and onlysevenmore joined him in the weekthat followed,prior to Respondent's refusal. Thisinformation,thenumber of employees signingauthorization cards,should be of no concern to anemployer when a claim is made,for indeed thecases are; legion where the inquires of an employeras to precisely such a fact, the number who signed,have been found to be violationsof the Act.Furthermore,as it is clear that it is the practice ofthe Board torequire but one authorization card ofa union seeking to intervene in an election," less'Cf. N.L.R B v.Fulton Bag& Cotton Mills,180 F.2d 68 (C.A 10)" Cf. 0D.Jennings andCompany,68 NLRB 516°William Penn BroadcastingCo., supra.10The Boy'sMarkets, Inc , suprarigid standards cannot be set to permit an employerto freehimself ofhis obligationof neutrality. Con-sequently,any argument suggesting a showing ofsubstantialityhasnoplace in the situationpresentedby theTeamsters demand for recogni-tion.In their briefs to me the parties appear to haveconfused the requirements for the establishment ofa claim that would create a question concerningrepresentationwiththesubstantialitythat isrequired for the filing of a representation petition.It is true,of course,that thefiling of a petitionestablishes such a real question;9and it is equallytrue that the Board's rules require a showing of in-terest in the form of authorization cards signed byat least 30 percent of the employees in the unit.This is not to say,however, that a 30-percent show-ing requiredfor thefiling of a petition which is tobe used as evidenceof theexistence of a realquestion concerning representation automaticallyand independently becomes the requirement for ademand for recognition where,as here, no petitionis involved. I accordingly reject any suggestion thatsubstantiality is an element of a union's claim formajority status in circumstances where a rival situa-tion is created by a union'sdemand, as distinctfrom its filing of a petition.To theextent,there-fore, that the complaint herein alleges a violationbased upon the Teamsters being designated by a"substantial number" of employees (par. 8), 1 wouldconclude and find that General Counsel has failedin its proof.But as substantiality is of no moment inthe circumstances presented here I would furtherconclude that,having made its claim,which forreasons previously considered must necessarily beconsideredcolorable,10theTeamsterstherebycreated a real question concerning representation.Upon the foregoing,therefore, it is clear that dur-ing the pendency of a real-question concerningrepresentation Respondent breached the neutralityrequired of it by recognizing and bargaining withthe Bakery Workers.As such conduct has con-sistently been held to be interference,restraint, andcoercion of employees in the exercise of their statu-tory rights and unlawful assistance to a labor or-ganization,I conclude and find that Respondent hastherebyviolated Section 8(a)(1) and(2) of theAct.' 1V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion IV,above, occurring in connection with itsbusiness operations described in section 1, above,have a close,intimate,and substantial relation totrade,traffic,and commerce among the several" The Boy's Markets, Inc.,156 NLRB 105, 107,Scherrerand DavissonLogging Company,119 NLRB 1587,William PennBroadcastingCompany,93 NLRB 1104,Midwest Piping& Supply Co, Inc,63 NLRB 1060 AMERICANBREADCOMPANYStates, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.VI.THE REMEDYHaving found and concluded that Respondentrendered unlawful assistance and support to theBakery Workers thereby interfering with, restrain-ing, and coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act, Ishall recommend that it cease and desist therefrom.Affirmatively I shall recommend that Respondentwithdraw and withhold any recognition it hasgranted the aforesaid Bakery Workers or any otherlabor organization unless and until the NationalLabor Relations Board has certified it, or suchother labor organization as may qualify, as majorityrepresentative of Respondent's employees followinga Board-conducted election in either of the unitswhich I have found to be appropriate for the pur-poses of collective bargaining. I shall furtherrecommend that nothing in the Board's Order beconstrued as varying or abandoning wages, hours,seniority, or other substantial benefits contained inany outstanding agreement between the Respon-dent and the Bakery Workers.Y2 I shall furtherrecommend that Respondent post the customarynotices.RECOMMENDED ORDERUpon the entire record in this case, and pursuantto Section 10(c) of the National Labor RelationsAct, as amended, I recommend13 that AmericanBread Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Rendering aid, assistance, or support toAmerican Bakery and Confectionery Workers' In-ternational Union, AFL-CIO, or any other labor or-ganization, by recognizing it or bargaining with it asa representative of Respondent's employees unlessand until it is certified by the National Labor Rela-tionsBoard as such representative in an ap-propriate bargaining unit.Appropriate units are:All salesmen-drivers at Respondent's Nashville,Tennessee, plant, excluding all other em-ployees, office clerical employees, guards andsupervisors as defined in the Act, orAll production and maintenance employees,driver-salesmen, garage and maintenance em-ployees and all other employees at Respon-dent'sNashville, Tennessee, plant, excludingofficeclericalemployees, professional and'xThe Bassack Company, Spring Valley Division, etc.,127 NLRB 1552to In the eventthatthisRecommended Order be adopted by the Board,the word "Recommended"shall be deleted from its caption and whereverelse it thereafter appears,and for the words"IRecommend"there shall besubstituted"the National Labor Relations Board hereby orders."89technical employees, watchmen, guards andsupervisors as defined in the Act.Nothing in this Decision and Recommended Ordershall require Respondent to vary or abandon anywage, hour, seniority, or other substantive featureon behalf of its employees which the' Respondenthas established while bargaining with the aforesaidlabor organization, or to prejudice the assertion byits employees of any rights they may have derivedas a result of membership in or representation bythe said labor organization.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of rights guaranteed them by Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a) Post at its Nashville, Tennessee, plant, copiesof the attached notice marked "Appendix." 14 Cop-iesof said notice, to be furnished by the Re-gionalDirector for Region 26, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 26,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.l514 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decreeof a United StatesCourtof Appeals,the words"a Decree ofthe United States Court of Ap-peals Enforcing an Order"shall be substitutedfor the words "a Decisionand Order."15 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,inwriting,within 10 days from the date of this Order,-what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT recognize American BakeryandConfectioneryWorkers' InternationalUnion, AFL-CIO, or any other labor organiza-tion, as the representative of our employees forthe purposes of bargaining collectively con-cerning conditions of employment, unless anduntil said labor organization shall have beencertifiedby the Board as the exclusive 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of such employees in a unit ap-propriate for collective bargaining.WE WILL NOT vary or abandon any wage,hour, seniority, or other substantive featureestablished in behalf of our employees whilebargainingwith the American Bakery and Con-fectioneryWorkers'InternationalUnion,AFL-CIO, nor will we deny our employees anyright derived as a result of their membership inor representation by said labor organization.WE WILL NOT in any like orrelated mannerinterferewith, restrain,' or coerce our em-ployees in the exercise of rights guaranteedthem by Section 7 of the Act.All our employees are free to form, join, or assistany labor organization, or to refrain from doing so.AMERICAN BREADCOMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 746 Federal OfficeBuilding,167NorthMainStreet,Memphis,Telephone534-3161.Tennessee38103,